Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 1 of 10 PageID: 19400




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


   ROBERT DE VITO, Individually and On           Civ. No. 15-6969 (1(M) (JBC)
   Behalf of All Others Similarly Situated,

                  Plaintiffs,

  V.


  LIQUID HOLDINGS GROUP, INC.,
  BRIAN M. STORMS, KENNETH D.
  SHIFRIN, RICHARD SCHAEFFER,
  BRIAN FERDINAND, and SANDLER
  O’NEILL & PARTNERS, L.P.,

                  Defendants.




                        IN1OlOSEDI FINAL ORDER AND JUDGMENT

         WHEREAS:

         A.      As of October 29, 2019, Michael Sanders and Sidney R. Berger (“Lead Plaintiffs”),

 on behalf of themselves, and all other Settlement Class Members, on the one hand, and Brian

 Storms, Kenneth D. Shifrin, and Brian Ferdinand (collectively, “Defendants”), on the other,

 entered into a Stipulation and Agreement of Settlement (the “Stipulation”) in the above-captioned

 litigation (the “Action”);

         B.      Pursuant to the Order Granting Preliminary Approval of Class Action Settlement,

 Approving Form and Manner of Notice, and Setting Date for Hearing on Final Approval of

 Settlement, entered October 31,2019 (the “Preliminary Approval Order”), the Court scheduled a
Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 2 of 10 PageID: 19401



  hearing for January 10, 2020, at 10:00 a.m. (the “Settlement Hearing”) to, among other things: (i)

  determine whether the proposed Settlement of the Action on the terms and conditions provided for

  in the Stipulation is fair, reasonable, and adequate, and should be approved by the Court; (ii)

  determine whether a judgment as provided for in the Stipulation should be entered; and (iii) rule

  on Co-Lead Counsel’s Fee and Expense Application;

         C.      The Court ordered that the Notice of Pendency of Class Action, Proposed

  Settlement, and Motion for Attorneys’ Fees and Expenses (the “Notice”) and a Proof of Claim and

  Release form (“Proof of Claim”), substantially in the forms attached to the Preliminary Approval

  Order as Exhibits I and 2, respectively, be mailed by first-class mail, postage prepaid, on or before

  ten (10) business days after the date of entry of the Preliminary Approval Order (“Notice Date”)

  to all potential Settlement Class Members who could be identified through reasonable effort, and

  that a Summary Notice of Pendency of Class Action, Proposed Settlement, and Motion for

  Attorneys’ Fees and Expenses (the “Summary Notice”), substantially in the form attached to the

  Preliminary Approval Order as Exhibit 3, be published in Investor c Business Daily and

  transmitted over PR Newswire within fourteen (14) calendar days of the Notice Date;

         D.      The Notice and the Summary Notice advised potential Settlement Class Members

  of the date, time, place, and purpose of the Settlement Hearing. The Notice further advised that

 any objections to the Settlement were required to be filed with the Court and served on counsel for

 the Parties such that they were received by December 20, 2019;

         E.      The provisions of the Preliminary Approval Order as to notice were complied with;

         F.      On December 6, 2019. Lead Plaintiffs moved for final approval of the Settlement,

 as set forth in the Preliminary Approval Order. The Settlement Hearing was duly held before this


                                                   2
Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 3 of 10 PageID: 19402



  Court on January 10, 2020, at which time all interested Persons were afforded the opportunity to

  be heard; and

          G.      This Court has duly considered Lead Plaintiffs’ motion, the affidavits, declarations,

  memoranda of law submitted in support thereof, the Stipulation, and all of the submissions and

  arguments presented with respect to the proposed Settlement;

          NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED AND

  DECREED that:

          1.      This Judgment incorporates and makes a part hereof: (i) the Stipulation filed with

  the Court on October 29, 2019; and (ii) the Notice, which was filed with the Court on December

  6, 2019. Capitalized terms not defined in this Judgment shall have the meaning set forth in the

  Stipulation.

          2.      This Court has jurisdiction over the subject matter of the Action and over all parties

  to the Action, including all Settlement Class Members.

          3.      The Court hereby affirms its determinations in the Preliminary Approval Order and

  finally certifies, for purposes of the Settlement only, pursuant to Rules 23(a) and (b)(3) of the

  Federal Rules of Civil Procedure, the Settlement Class of: all persons and entities that purchased

  the common stock of Liquid Holdings Group, Inc. (“Liquid” or the “Company”) (i) in Liquid’s

  initial public offering on July 26, 2013; and/or (ii) on the public market between July 26, 2013 and

  September 24, 2015, inclusive, and who were damaged thereby. Excluded from the Settlement

  Class are: (i) the Released Defendant Parties; (ii) the officers and directors of the Company, at all

  relevant times; (iii) members of their immediate families; and (iv) their legal representatives, heirs,

  successors or assigns and any entity in which Defendants have or had a controlling interest. Also

  excluded from the Settlement Class are those Persons who have timely and validly sought
                                                     3
Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 4 of 10 PageID: 19403



  exclusion from the Settlement Class and are listed on the annexed Exhibit A as having submitted

  an exclusion request allowed by the Court.

         4.      Pursuant to Fed. R. Civ. P. 23, and for purposes of the Settlement only, the Court

  hereby re-affirms its determinations in the Preliminary Approval Order and finally certifies

  Michael Sanders and Sidney R. Berger as class representatives for the Settlement Class; and finally

  appoints the law firms of Levi & Korsinsky, LLP and Cohen Milstein Sellers & Toll PLLC as

  class counsel for the Settlement Class.

         5.      The Court finds that the mailing and publication of the Notice, Summary Notice,

  and Proof of Claim: (i) complied with the Preliminary Approval Order; (ii) constituted the best

  notice practicable under the circumstances; (iii) constituted notice that was reasonably calculated

  to apprise Settlement Class Members of the effect of the Settlement, of the proposed Plan of

  Allocation, of Co-Lead Counsel’s request for an award of attorneys’ fees and payment of litigation

  expenses incurred in connection with the prosecution of the Action, of Settlement Class Members’

  right to object or seek exclusion from the Settlement Class, and of their right to appear at the

  Settlement Hearing; (iv) constituted due, adequate, and sufficient notice to all Persons entitled to

  receive notice of the proposed Settlement; and (v) satisfied the notice requirements of Rule 23 of

  the Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

  Clause), and Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C.      § 78u-4(a)(7),
  as amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”).

         6.      There have been no objections to the Settlement.

         7.      In light of the benefits to the Settlement Class, the complexity, expense and possible

  duration of further litigation against Defendants, the risks of establishing liability and damages,

  and the costs of continued litigation, the Court hereby hilly and finally approves the Settlement as
                                                   4
Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 5 of 10 PageID: 19404




  set forth in the Stipulation in all respects, and finds that the Settlement is, in all respects, lair,

  reasonable and adequate, and in the best interests of Lead Plaintiffs and the Settlement Class. This

  Court further finds the Settlement set forth in the Stipulation is the result of arm’s-length

  negotiations between experienced counsel representing the interests of Lead Plaintiffs, the

  Settlement Class, and Defendants. The Settlement shall be consummated in accordance with the

  terms and provisions of the Stipulation.

         8.      The Corrected Third Amended Class Action Complaint for Violation of the Federal

  Securities Laws, filed on May Il, 2018, is dismissed in its entirety, with prejudice, and without

  costs to any Party, except as otherwise provided in the Stipulation.

         9.      The Court finds that during the course of the Action, the Parties and their respective

  counsel at all times complied with the requirements of Rule II of the Federal Rules of Civil

  Procedure.

          10.    Upon the Effective Date, Lead Plaintiffs and each and every other Settlement Class

  Member, on behalf of themselves and each of their respective heirs, executors, trustees,

  administrators, predecessors, successors, and assigns, shall be deemed to have fully, finally, and

  forever waived, released, discharged, and dismissed each and every one of the Released Claims

  against each and every one of the Released Defendant Parties and shall forever be barred and

  enjoined from commencing, instituting, prosecuting, or maintaining any and all of the Released

  Claims against any and all of the Released Defendant Parties.

          II.    Upon the Effective Date, Defendants, on behalf of themselves and each of their

  respective heirs, executors, trustees, administrators, predecessors, successors, and assigns, shall be

  deemed to have fully, finally, and forever waived, released, discharged, and dismissed each and

  every one of the Released Defendants’ Claims against each and every one of the Released Plaintiff
                                                    )
Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 6 of 10 PageID: 19405



  Parties and shall forever be barred and enjoined from commencing, instituting, prosecuting, or

  maintaining any and all of the Released Defendants’ Claims against any and all of the Released

  Plaintiff Parties.

          12.      Each Settlement Class Member, whether or not such Settlement Class Member

  executes and delivers a Proof of Claim, is bound by this Judgment, including, without limitation,

  the release of claims as set forth in the Stipulation.

          13.     This Judgment and the Stipulation, whether or not consummated, and any

  discussion, negotiation, proceeding, or agreement relating to the Stipulation, the Settlement, and

  any matter arising in connection with settlement discussions or negotiations, proceedings, or

  agreements, shall not be offered or received against or to the prejudice of the Parties or their

  respective counsel, for any purpose other than in an action to enforce the terms hereof, and in

  particular:

                  (a)     do not constitute, and shall not be offered or received against or to the

  prejudice of Defendants as evidence of, or construed as, or deemed to be evidence of any

  presumption, concession, or admission by Defendants with respect to the truth of any allegation

  by Lead Plaintiffs and the Settlement Class, or the validity of any claim that has been or could

  have been asserted in the Action or in any litigation, including but not limited to the Released

  Claims, or of any liability, damages, negligence, fault or wrongdoing of Defendants or any person

  or entity whatsoever;

                  (b)     do not constitute, and shall not be offered or received against or to the

 prejudice of Defendants as evidence of a presumption, concession, or admission of any fault,

 misrepresentation, or omission with respect to any statement or written document approved or

 made by Defendants, or against or to the prejudice of Lead Plaintiffs, or any other Settlement Class
                                                     6
Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 7 of 10 PageID: 19406




  Member as evidence of any infirmity in the claims of Lead Plaintiffs, or the other Settlement Class

  Members;

                 (c)      do not constitute, and shall not be offered or received against or to the

  prejudice of Defendants, Lead Plaintiffs, any other Settlement Class Member, or their respective

  counsel, as evidence of a presumption, concession, or admission with respect to any liability,

  damages, negligence, fault, infirmity, or wrongdoing, or in any way referred to for any other reason

  against or to the prejudice of any of the Defendants, Lead Plaintiffs, other Settlement Class

  Members, or their respective counsel, in any other civil, criminal, or administrative action or

  proceeding, other than such proceedings as may be necessary to effectuate the provisions of the

  Stipulation;

                  (d)    do not constitute, and shall not be construed against Defendants, Lead

  Plaintiffs, or any other Settlement Class Member, as an admission or concession that the

  consideration to be given hereunder represents the amount that could be or would have been

  recovered after trial; and

                 (e)     do not constitute, and shall not be construed as or received in evidence as

  an admission, concession, or presumption against Lead Plaintiffs or any other Settlement Class

  Member that any of their claims are without merit or infirm or that damages recoverable under the

 Complaint would not have exceeded the Settlement Amount.

          14.    The administration of the Settlement, and the decision of all disputed questions of

  law and fact with respect to the validity of any claim or right of any Person to participate in the

  distribution of the Net Settlement Fund, shall remain under the authority of this Court.

          15.     In the event that the Settlement does not become effective in accordance with the

 terms of the Stipulation, then this Judgment shall be rendered null and void to the extent provided
                                                   7
Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 8 of 10 PageID: 19407



  by and in accordance with the Stipulation and shall be vacated, and in such event, all orders entered

  and releases delivered in connection herewith shall be null and void to the extent provided by and

  in accordance with the Stipulation.

           16.   Without further order of the Court, the Parties may agree to reasonable extensions

  of time to carry out any of the provisions of the Stipulation.

           17.   The Parties are hereby directed to consummate the Stipulation and to perform its

  terms.

           18.   A separate order shall be entered regarding Co-Lead Counsel’s application for

  attorneys’ fees and payment of expenses as allowed by the Court. A separate order shall be entered

  regarding the proposed Plan of Allocation for the Net Settlement Fund. Such orders shall in no

  way disturb or affect this Judgment and shall be considered separate from this Judgment.

           19.   Without affecting the finality of this Judgment in any way, this Court hereby retains

  continuing jurisdiction over: (i) implementation of the Settlement; (ii) the allowance, disallowance

  or adjustment of any Settlement Class Member’s claim on equitable grounds and any award or

  distribution of the Settlement Fund; (iii) disposition of the Settlement Fund; (iv) any applications

  for attorneys’ fees, costs, interest and payment of expenses in the Action; (v) all parties for the

  purpose of construing, enforcing and administering the Settlement and this Judgment; and (vi)

  other matters related or ancillary to the foregoing. There is no just reason for delay in the entry of

  this Judgment and immediate entry by the Clerk of the Court is expressly directed.



                                        [Intentionally left blank]




                                                    8
    Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 9 of 10 PageID: 19408
S




       DATED this       day of   EU’UkOtN,       ,   2020
                                        p
                                                            BY THE COURT:




                                                                               NULTY
                                                            UN   D STATES Dl     E




                                             9
Case 2:15-cv-06969-KM-JBC Document 282 Filed 01/10/20 Page 10 of 10 PageID: 19409



                                   EXHIBIT A

  Heather McConnell
